Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 1 of 23 PagelD# 90

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

HEIDI MEREDITH,
Plaintiff,

V. Civil No. 3:20cv711 (DJN)
NESTLE PURINA PETCARE

COMPANY,
Defendant.

MEMORANDUM OPINION
(Denying Motion to Dismiss)

Plaintiff Heidi Meredith (“Plaintiff”) brings this action against Defendant Nestle Purina
Petcare Company (“Defendant”), alleging that Defendant defamed Plaintiff by communicating
false and defamatory statements to Plaintiffs current employer, Old Dominion Warehouse, Inc.
(“ODW”). This matter now comes before the Court on Defendant’s Motion to Dismiss (ECF
No. 7), which moves pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff's
Complaint for failure to state a claim. For the reasons set forth below, the Court DENIES
Defendant’s Motion (ECF No. 7).

I. BACKGROUND

In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept
Plaintiff's well-pleaded factual allegations as true, though the Court need not accept Plaintiff's
legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). With this principle in mind, the

Court accepts the following facts.
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 2 of 23 PagelD# 91

A. Factual Background

Plaintiff worked for Defendant from May 2015 to June 2019 as a Receiving Lead
Operator. (Complaint (“Compl.”) (ECF No. 1) { 6.) On June 26, 2019, Defendant terminated
Plaintiff for what it called “conduct.” (Compl. { 7.) At that time, Defendant told Plaintiff that
she could tell the Virginia Employment Commission whatever she wanted about her separation,
and that Defendant would not oppose any claim for unemployment benefits. (Compl. {| 7.)
Additionally, Defendant’s local human resources representative advised Plaintiff that Defendant
had a policy of not giving referrals to prospective employers, and that “the only information
[Defendant] would provide to such employers was through an 800-number which would simply
provide a verification of the employee’s dates of employment, position, and salary.” (Compl.
18.)

In early September 2019, one of Plaintiff's former supervisors, who still worked with
Defendant, reached out to Plaintiff and asked her if she had interest in working at ODW.
(Compl. J 9.) ODW operates as an outside storage company/distribution center that Defendant
uses to house and distribute its finished goods. (Compl. 49.) Plaintiff expressed interest in the
job, called OD W’s owner and, after short negotiations, accepted a job with the company.
(Compl. ¢ 10.)

Plaintiff started working for ODW on September 16, 2019. (Compl. § 11.) On that day
and continuing through that week, Plaintiff's boss at ODW received numerous telephone calls
from two people working for Defendant. (Compl. § 11.) Those individuals repeatedly told
Plaintiff's boss that he should fire Plaintiff. (Compl. ] 11.) More specifically, during one phone
call in particular, they represented that: (1) Defendant fired Plaintiff for insubordination; (2)

Plaintiff was a disgruntled former employee of Defendant’s; (3) Plaintiff might sabotage
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 3 of 23 PagelD# 92

Defendant’s products; and, (4) Defendant didn’t want someone working at ODW who might
sabotage its products. (Compl. { 12.) Despite his shock, ODW’s owner refused to fire Plaintiff.
(Compl. J 13.) ODW had, in fact, previously hired another one of Defendant’s former
employees without incident. (Compl. § 13.)

However, Defendant continued to insist that ODW fire Plaintiff. (Compl. { 14.) To that
end, Defendant e-mailed and called ODW’s owner urging him not to allow Plaintiff to work at
the company. (Compl. J 14.) ODW’s owner stood his ground, escalating the issue to
Defendant’s corporate headquarters. (Compl. { 14.) Defendant’s corporate office determined
that ODW’s owner remained free to hire whomever he wanted, (Compl. { 14.)

According to Plaintiff, Defendant’s statements “were completely false. Specifically, she
was not terminated for insubordination; she was not a disgruntled employee; and, most
importantly, she has never sabotaged [Defendant’s] product.” (Compl. { 15.)

B. Plaintiff's Complaint

On September 11, 2020, Plaintiff filed her Complaint (ECF No. 1). In her Complaint,
Plaintiff raises one count for relief based on the above allegations. In that count, Plaintiff brings
a claim for defamation per se and defamation per quod. (Compl. {{ 17-24.) Specifically,
Plaintiff alleges that Defendant defamed her by falsely stating and implying that Defendant fired
Plaintiff for insubordination, that she would sabotage Defendant’s products while working for
ODW and that she constituted a threat to sabotage Defendant’s products while working for
ODW. (Compl. ff 17-24.) Because the statements accuse Plaintiff of unprofessional
occupational activities, unfitness to perform the duties of her job and criminal activity, Plaintiff

alleges that the statements qualify as defamation per se under Virginia law. (Compl. § 20.)
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 4 of 23 PagelD# 93

Moreover, because the statements tend to lower Plaintiff in the estimation of the community,
Plaintiff alleges that the statements constitute defamation per quod. (Compl. { 21.)

From these allegations, Plaintiff seeks, among other things, compensatory and presumed
damages in the amount of one million dollars ($1,000,000) and punitive damages in the amount
of three hundred fifty thousand dollars ($350,000). (Compl. { 24.)

C. Defendant’s Motion to Dismiss

In response to Plaintiff's Complaint, on October 20, 2020, Defendant filed its Motion to
Dismiss (ECF No. 7), moving to dismiss Plaintiff's Complaint for failure to state a claim. In
support of its Motion, Defendant argues that the statements at issue do not constitute actionable
statements under Virginia law. (Def.’s Mem. in Supp. of Mot. to Dismiss (“Def.’s Mem.”) (ECF
No. 8) at 6-13.) Specifically, Defendant maintains that the relevant statements represent
nonactionable opinions, or otherwise lack the requisite defamatory sting. (Def.’s Mem. at 6-13.)
In any event, Defendant argues that, because Plaintiff has not adequately alleged malice,
qualified privilege defeats her claim. (Def.’s Mem. at 13-14.)

Plaintiff filed her Memorandum in Opposition to the Motion to Dismiss on November 18,
2020 (PI.’s Mem. in Opp’n to Def.’s Mot. to Dismiss (“P].’s Resp.”) (ECF No. 12)), and
Defendant filed its Reply on November 26, 2020, (Def.’s Reply Mem. in Supp. of Mot. to
Dismiss) (“Def.’s Reply”) (ECF No. 13)), rendering the matter ripe for review.

II. STANDARD OF REVIEW

A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint or
counterclaim; it does not serve as the means by which a court will resolve contests surrounding
the facts, determine the merits of a claim or address potential defenses. Republican Party of N.C.

v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a motion to dismiss, the Court will
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 5 of 23 PagelD# 94

accept a plaintiff's well-pleaded allegations as true and view the facts in a light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, “the
tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions.” /gbal, 556 U.S. at 678.

Under the Federal Rules of Civil Procedure, a complaint or counterclaim must state facts
sufficient to “give the defendant fair notice of what the . . . claim is and the grounds upon which
it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,
355 U.S. 41, 47 (1957)). As the Supreme Court opined in Twombly, a complaint or counterclaim
must state “more than labels and conclusions” or a “formulaic recitation of the elements of a
cause of action,” though the law does not require “detailed factual allegations.” /d. (citations
omitted). Ultimately, the “[fJactual allegations must be enough to raise a right to relief above the
speculative level,” rendering the right “plausible on its face” rather than merely “conceivable.”
Id. at 555, 570. Thus, a complaint or counterclaim must assert facts that are more than “merely
consistent with” the other party’s liability. Jd. at 557. And the facts alleged must be sufficient to
“state all the elements of [any] claim[s].” Bass v. LE. Dupont de Nemours & Co., 324 F.3d 761,
765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and
lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Il. ANALYSIS

A. The Statements at Issue Prove Actionable.

l. The statements plausibly contain factual content.

Defendant argues that Plaintiff fails to state a claim for defamation, because the relevant
statements represent nonactionable opinion, or otherwise lack the requisite defamatory sting.

(Def.’s Mem. at 6-13.) Specifically, Defendant maintains that characterizing an employee’s
Case 3:20-cv-00711-DJN Document14 Filed 02/02/21 Page 6 of 23 PagelD# 95

conduct as insubordination constitutes an opinion, because that characterization necessarily
depends on the speaker’s viewpoint. (Def.’s Mem. at 8.) Additionally, Defendant contends that
classifying an employee as insubordinate does not carry the requisite defamatory sting, because it
does not “impugn [plaintiff’s] integrity or fitness for the position.” (Def.’s Mem. at 9) (citing
Zarrelli y. City of Norfolk, 2014 WL 2860295, at *10 (E.D. Va. June 23, 2014)).) Defendant
advances this same argument with respect to the statement that Plaintiff was a disgruntled
employee — i.e., that such a statement constituted nonactionable opinion and proves not
sufficiently defamatory. (Def.’s Mem. at 10-12.) Moreover, Defendant contends that the
characterization of Plaintiff as a disgruntled employee did not relate to a single event, but instead
proved “otherwise independent and address[ed] separate concepts/events/concerns.” (Def.’s
Reply at 11.) Finally, Defendant maintains that the last two statements — i.e., that Plaintiff
“might sabotage” Defendant’s products and that Defendant “didn’t want someone working at
ODW who might sabotage [Defendant’s] products” (the “sabotage” statements) — represent
predictions about a possible future event. (Def.’s Mem. at 12-13.) As such, Defendant reasons,
such statements lack factual content, because Plaintiff cannot prove their objective truth or
falsity. (Def.’s Mem. at 12-13.)

In response, Plaintiff urges the Court to examine the broader context within which
Defendant allegedly made the statements at issue. (Pl.’s Resp. at 7-14.) To that end, Plaintiff
argues that Defendant did not employ the term “insubordination” in isolation, but instead used
the word as the factual basis for Plaintiff's termination. (P].’s Resp. at 8-9.) In other words,
Plaintiff submits that her defamation claim “is not dependent on her ability to prove whether she
was or was not an insubordinate employee. Rather, [Defendant’s] statement that

‘insubordination’ was the factual basis for terminating her is capable of being objectively
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 7 of 23 PagelD# 96

verified and proven to be either true or false.” (Pl.’s Resp. at 8-9.) Further, Plaintiff posits that,
when taken together, the “insubordination,” “disgruntled” and “sabotage” comments collectively
communicate that Defendant “knows more than it is telling and has more facts in its cupboard
that have yet to come out.” (Pl.’s Resp. at 9-10.) The Court agrees with Plaintiff.

To state a claim for defamation under Virginia law, a plaintiff must show:

(1) publication; (2) of an actionable statement; with (3) the requisite intent. Chapin v. Knight-
Ridder, Inc., 993 F.2d 1087, 1092 (4th Cir. 1993). Here, the parties dispute the second element
— i.e., whether the statements at issue constitute actionable statements for purposes of Virginia
defamation law. Actionable statements must essentially evince two characteristics. First, they
must “contain a provably false factual connotation.” Yeagle v. Collegiate Times, 497 S.E.2d 136,
137 (Va. 1998). Accordingly, “[s]tatements that express only the speaker’s opinion and not
matters of fact are not actionable as defamation because such statements cannot be shown to be
false.” Dragulescu v. Va. Union Univ., 223 F. Supp. 3d 499, 507 (E.D. Va. 2016) (citation
omitted). “Generally, ‘[s]tatements that are relative in nature and depend largely upon the
speaker’s viewpoint are expressions of opinion.” Jd. (citing Fuste v. Riverside Healthcare
Ass'n, 575 §.E.2d 858, 861 (Va. 2003)). In short, because “pure expressions of opinion” enjoy
First Amendment protection, they cannot supply the basis for a defamation suit. Fuste, 575
S.E.2d at 861.

However, “statements of opinion may be actionable if they have a provably false
connotation.” Goulmamine v. CVS Pharm., Inc., 138 F. Supp. 3d 652, 660 (E.D. Va. 2015)
(internal quotation marks and citations omitted). Additionally, an expression of opinion may
remain actionable when it “reasonably can be construed as a statement of fact because it is laden

with factual content and the underlying facts are allegedly false.” /d. (internal quotation marks
Case 3:20-cv-00711-DJN Document14 Filed 02/02/21 Page 8 of 23 PagelD# 97

and citations omitted). In the final analysis, a court evaluating whether a statement contains a
provably false connotation — or instead represents a pure expression of opinion — must
consider the broader social backdrop against which the defendant communicated the statement.
See Hyland v. Raytheon Tech. Servs. Co., 670 S.E.2d 746, 751 (Va. 2009) (“In determining
whether a statement is one of fact or opinion, a court may not isolate one portion of the statement
at issue from another portion of the statement. Rather, a court must consider the statement as a
whole.”) (internal citations omitted). And, importantly, at the motion to dismiss stage, the Court
must assume the falsity of any statements that the Complaint alleges to be false. Chapin, 993.
F.2d at 1092.

Second, actionable statements must carry the requisite defamatory sting. Dragulescu,
223 F. Supp. 3d at 507. That “sting” exists when the statement “tend[s] so to harm the reputation
of another as to lower him in the estimation of the community or to deter third persons from
associating or dealing with him.” Chapin, 993 F.2d at 1092 (citing Restatement (Second) of
Torts § 559). Indeed, “[ml]erely offensive or unpleasant statements are not defamatory.” /d.
Instead, defamatory words “are those that make the plaintiff appear odious, infamous, or
ridiculous.” /d. Whether a statement proves actionable, in that it contains a provably false
factual connotation and inflicts the requisite defamatory sting, is a question of law. /d.

Examined against these standards, Plaintiff's Complaint adequately alleges that the
statements at issue constituted actionable defamation within the meaning of Virginia law. To
begin, the Court determines that the statements, when read in context, plausibly communicate
factual content. Turning first to the “insubordination” statement, the Court agrees with Plaintiff
that the statement conveys the factual basis for Plaintiff's termination. See Tharpe v. Saunders,

737 S.E.2d 890, 893 (Va. 2013) (holding that falsely attributing a quotation to plaintiff
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 9 of 23 PagelD# 98

constituted actionable defamation, because plaintiff's “claims are not dependent on the ability to
prove [that the quotation itself was false]... Rather, [defendant’s] statement of fact — [that
plaintiff made the quotation] — if believed by the hearer as coming from [plaintiff], by its very
nature is alleged to have defamed [plaintiff].”). Simply put, Plaintiff does not allege that
Defendant’s characterization of her as “insubordinate” constituted defamation. (Compl. { 12.)
Instead, Plaintiff contends that her alleged insubordination did not cause Defendant to fire her.
(Compl. § 12.) Whether Defendant terminated Plaintiff because of insubordination constitutes a
factual assertion subject to verification.

Defendant argues that the Court should confine Tharpe v. Saunders to its facts.
Defendant does not offer authority for that position, but instead distinguishes Tharpe by arguing
that Tharpe “is a fact-specific, ‘fabricated quotation’ case. It simply has no application to
whether [Defendant’s] characterization of [Plaintiffs] termination was a fact-based statement or
an opinion.” (Def.’s Reply at 5.) The Court disagrees. The reasoning in Tharpe rested on the
distinction between an alleged fact — i.e., whether the plaintiff had made a certain statement —
and the underlying content of the statement itself. Tharpe, 737 S.E.2d at 893-95. Because the
damage to plaintiff's reputation flowed from the defendant’s misattribution of the statement, the
relevant analysis focused on whether plaintiff could prove that the misattribution was false. /d.
Likewise here, the damage to Plaintiffs reputation does not depend on her ability to prove that
Defendant did not characterize her as an insubordinate employee. Instead, it depends on
Plaintiff's ability to prove that Defendant did not, in fact, fire her because of that alleged
insubordination.

In resisting this conclusion, Defendant heavily relies on Baldwin v. Baker, 94 Va. Cir.

366 (Cir. Ct. 2016), in arguing that “use of the term ‘insubordinate’ [is] necessarily based on the
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 10 of 23 PagelD# 99

speaker’s viewpoint and her ‘interpretation of the event.’” (Def.’s Mem. at 7-9.) However, a
careful reading of that case demonstrates its inapplicability here.

In Baldwin, plaintiffs worked for a community services organization that provided certain
mental health and substance abuse services to several Virginia counties. Baldwin, 94 Va. Cir. at
367. Plaintiffs contacted the board of directors of that organization and expressed concern with
its management and administration. /d. at 367-68. After a meeting, the board elected to take no
action addressing plaintiffs’ concerns. /d. at 368. Subsequently, defendant Sydney Smyth
(“Smyth”) became the board’s chair. /d. Plaintiffs sent Smyth an e-mail inquiring about
whether the board would act on their reports. /d. Upon receiving that e-mail, Smyth rebuffed
the plaintiffs, writing back to them that she “find[s] insubordination to be despicable. It is
immature and unprofessional. Frankly, if you were my subordinate and I found you were
making end runs behind my back to Board members, I would fire you on the spot... .” /d In
addition to Smyth’s remarks, the plaintiffs also alleged that the executive director of the board,
defendant Susan Baker (“Baker’’), defamed plaintiff Baldwin by describing her as
“‘insubordinate’ for failing to follow [defendant’s] directive to terminate the Angel Tree
Program.” Id. at 369.

In sustaining the defendants’ demurrer to the plaintiffs’ defamation claim against Smyth,
the court observed that “the opinion is contextually limited to the act of complaining to the Board
of Directors instead of [plaintiffs’ immediate superior].” /d. at 374. Likewise, in dismissing the
plaintiffs’ defamation claim against Baker, the court again emphasized that Baker tethered her
characterization of Baldwin’s conduct to a specific, nondefamatory factual basis: “Baker’s
statement was made referencing a single failure of Baldwin by not following her superior’s

directive to discontinue the charity program. Insubordination is relative to the single act of

10
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 11 of 23 PagelD# 100

failing to discontinue the charity program which is Baker’s interpretation of the event.” Jd. at
372.

The reasoning in Baldwin does not translate to the instant case. Unlike the statements at
issue in Baldwin, the statements here do not represent Defendant’s interpretation of specifically
identified conduct. Indeed, the statements in Baldwin proved contextually limited to describing
certain workplace misdeeds in fact committed by the plaintiffs. Here, Defendant did not offer an
opinion that Plaintiff acted insubordinately with respect to particular work-related conduct.
Rather, Defendant asserted, as a matter of fact, that it fired Plaintiff for insubordination.

Whereas the statements at issue in Baldwin — i.e., that the plaintiffs were insubordinate for
taking their concerns directly to the board, or were insubordinate for failing to terminate a charity
program — could not be proven false, the statement that Defendant fired Plaintiff for
insubordination can.

Finally, Defendant submits that Plaintiff's Complaint essentially alleges a “libel-by-
implication” theory, and that the Complaint cannot meet the “extraordinary burden that exists
when attempting to assert” such a claim.! (Def.’s Reply at 7-9.) In short, Defendant argues that
Plaintiff's reliance on the “insubordination” statement necessarily depends on Defendant having
defamed Plaintiff by failing to disclose certain facts related to Plaintiffs termination. (Def.’s

Reply at 7-9.) Therefore, Defendant reasons, Plaintiff must meet the more rigorous standards

 

Defendant also argues that Plaintiff has not appropriately alleged such a theory in her

Complaint. (Def.’s Reply at 6.) Specifically, Defendant recounts Plaintiff's argument that
Defendant’s decision not to go into the details of Plaintiffs termination created a “sinister and
negative” impression of her. (Def.’s Reply at 6.) Defendant then concludes that “‘none of these
facts are alleged in her Complaint.” (Def.’s Reply at 6.) The Court finds Defendant’s argument
unpersuasive for two reasons. First, Plaintiff's averments respecting the “sinister and negative”
impression constitutes legal argument that Plaintiff anchored to the factual allegations in the
Complaint. Second, the Court finds that the “insubordination” remark constituted a statement of
fact, as explained supra.

1]
Case 3:20-cv-00711-DJN Document14 Filed 02/02/21 Page 12 of 23 PagelD# 101

that govern defamation-by-implication claims. (Def.’s Reply at 7-9) (citing Pendleton v.
Newsome, 772 S.E.2d 759 (Va. 2015)).) The Court rejects Defendant’s invitation to apply that
heightened standard.

In Pendleton, the plaintiff sued school officials after her seven-year-old daughter died at
school as the result of an allergic reaction to a peanut. Pendleton, 772 S.E.2d at 760. The
plaintiff, a licensed practical nurse, had previously informed the school that her daughter had a
severe peanut allergy and had taken the appropriate steps to ensure that the school had a
healthcare action plan should the daughter become exposed to peanuts. Jd. at 760-61. The
child’s death garnered considerable publicity, leading the defendant school officials to make
public statements that then served as the basis for plaintiff's defamation suit. /d. at 761-62. For
example, the defendants issued the following public statement, which proved characteristic of
their public remarks on the matter: “Key . . . is a parent’s responsibility to provide the school
with accurate, timely information; a health emergency plan . . . and the medicine necessary to
execute the plan.” Jd. at 761. The plaintiff sued, arguing that the statements “were designed to
convey the innuendo that [plaintiff] bore responsibility for the death of her child.” /d. at 761. In
response, the defendants argued that their statements were literally true and, as such, no
defamation action could arise from them. /d. at 764.

In rejecting the defendants’ argument, the Supreme Court of Virginia noted that “Virginia
law makes room for [such claims] based on a statement expressing a defamatory meaning not
apparent on its face.” Id. at 763 (emphasis added). The court went on to recite a Fourth Circuit
case analyzing these types of claims: “[B]ecause the Constitution provides a sanctuary for truth,
a libel-by-implication plaintiff must make an especially rigorous showing where the expressed

facts are literally true.” Id. at 764 (citing Chapin, 993 F.2d at 1092-93) (emphasis added).

12
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 13 of 23 PagelD# 102

The insubordination statement does not invoke this legal framework, because Plaintiff
does not allege that Defendant’s statements “expressed facts [that] are literally true.” Indeed,
Plaintiff explicitly alleges the contrary — i.e., that Defendant did not fire her for insubordination.
(Compl. { 15.) Thus, this case does not resemble Pendleton, where the defendants expressed
literally true facts that gave rise to defamatory innuendo. Instead, Plaintiff alleges here that
Defendant spoke untrue facts that, combined with the “disgruntled” and “sabotage” statements,
conveyed provably false and defamatory information to ODW.

Having determined that the “insubordination” statement contains a provably false factual
connotation, the Court turns to the “sabotage” and “disgruntled” statements to determine whether
they too communicate factual content. In so doing, the Court keeps in mind its duty to view all
the statements as a whole. Hyland, 670 S.E.2d at 751.

Viewing the statements in context, the Court finds that the “sabotage” and “disgruntled”
statements plausibly convey factual content. In essence, the question boils down to whether a
reasonable listener would understand the communication at issue as statements of facts. See
Baylor v. Comprehensive Pain Mgmt. Ctrs., 2011 WL 1327396, at *11 (W.D. Va. Apr. 6, 2011)
(“The test for determining whether facts that may be actionable defamation have been implied is
whether a reasonable listener would take [the speaker] to be basing his opinion on knowledge of
facts of the sort [that] can be evaluated in a defamation suit.”) (internal quotation marks and
citation omitted).

In Goulmamine, a medical doctor (“plaintiff”) sued CVS Pharmacy (“defendant”) after
the pharmacy began telling his patients that it would no longer fill prescriptions written by the
plaintiff. 138 F. Supp. 3d at 656-57. Among other statements, the defendant’s employees

allegedly told patients that the plaintiff “[was] filling too many prescriptions” and that “he writes

13
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 14 of 23 PagelD# 103

too much pain pills and it’s against the law.” /d. at 657. Additionally, the defendant’s
employees opined that the plaintiff “[was] bad news,” that his patients “should find another
doctor” and that the plaintiff “won’t be in business much longer.” /d. The court ruled that such
statements qualified as actionable, because they constituted “an opinion . . . that is verifiably
false or is based on untrue facts.” Jd, at 657, 662; see also Baylor, 2011 WL 1327396, at *11
(“Defendants can be held liable for defamation when a negative characterization of a person is
coupled with a clear but false implication that the author is privy to facts about the person that
are unknown [to the listener].”).

Like the statements in Goulmamine, the “sabotage” and “disgruntled” comments here
“reasonably can be construed as a statement of fact because [they are] laden with factual
content.” Goulmamine, 138 F. Supp. 3d at 660. Specifically, those statements reasonably
communicate that Plaintiff had sabotaged Defendant’s products in the past — especially when
viewed in light of Defendant’s statement that it fired Plaintiff for insubordination. Indeed,
Defendant initiated the conversation with ODW in an alleged attempt to encourage ODW to
terminate Plaintiff from her employment. Moreover, Defendant did not merely express a general
opinion that Plaintiff should not work at ODW, but instead articulated a specific grievance —
i.e., that Plaintiff “might sabotage” Defendant’s products and that Defendant did not want that
sabotage to take place. The particularity of that grievance could well have led ODW to conclude
that Defendant “is privy to facts about [Plaintiff] that are unknown to [ODW].” Additionally,
given the context of the conversation, ODW could reasonably conclude that Plaintiff “was
disgruntled” as a result of Defendant having fired her for insubordination, the factual basis for

which constituted alleged attempts at “sabotage.” In short, the statements, when read together,

14
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 15 of 23 PagelD# 104

are plausibly tied to a provably false factual underpinning. Accordingly, these statements
constitute opinions based on untrue facts, and therefore reasonably communicate factual content.

Nonetheless, Defendant maintains that the “sabotage” statements represent a “prediction
about a possible future event,” and therefore constitute nonactionable opinion. (Def.’s Mem. at
12-13.) The Court rejects that argument. First, as mentioned above, the Court finds that the
“sabotage” statements prove laden with factual content. Second, the authorities on which
Defendant relies do not provide the support that it seeks.

For example, in [cenhour v. Town of Abingdon, the plaintiff, who served as the town’s
FOIA officer, alleged that the defendant (a town council member) defamed her by publicly
stating that: “There have been more FOIA requests in recent years because the citizens don’t
trust the Town; they don’t trust the FOIA Officer [plaintiff]. That’s obvious.” 2020 WL
2553201, at *6 (W.D. Va. May 20, 2020). In finding that such statements constituted
nonactionable opinion, the court reasoned that the defendant:

was simply giving her opinion of the reason for the increase, based not on any

quantifiable data regarding the motivations of Town citizens, but solely on her

own conjecture. This statement is not capable of being proved true or false. The

Town... has thousands of residents, and it would be practically impossible to

interview all of them and determine whether they did or did not trust the plaintiff.
Id. Thus, the court did not summarily hold that predictions or theories about future events
always prove nonactionable. Instead, the court held that the specific statements at issue, because
they were based on the defendant’s interpretation of the town’s political atmosphere, constituted
nonactionable opinion.

Here, Defendant did not float conjecture unmoored to quantifiable data, but articulated a

specific grievance — that Plaintiff might “sabotage” its products. Unlike the defendant in

Icenhour, Defendant here would have possessed knowledge of the factual basis for its grievance.

15
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 16 of 23 PagelD# 105

Specifically, while the Jcenhour defendant could not have known what motivated the town’s
citizens to file so many FOIA requests, Defendant here would have known why it expressed
concern to ODW that Plaintiff might sabotage its products.

Accordingly, for the foregoing reasons, the Court finds that the “insubordination,”
“disgruntled” and “sabotage” statements plausibly convey factual content.

2. The statements carry the requisite defamatory Sting.

The Court now turns to the defamatory sting requirement for actionable statements. As
noted, Defendant contends that the “insubordination” and “disgruntled” statements do not inflict
the requisite defamatory sting. (Def.’s Mem. at 7-12.) To that end, Defendant argues that
characterizing Plaintiff as insubordinate or disgruntled does not imply that she “habitually fails
to perform or wants for qualities or skills necessary to [perform her job].” (Def.’s Mem. at 8)
(citing Baldwin, 94 Va. Cir. at 372).) Additionally, Defendant argues that the “disgruntled”
statement proves otherwise independent of the other statements, and therefore the Court should
analyze it as a standalone remark. (Def.’s Reply at 11.) Plaintiff responds by arguing that the
collective force of the statements made Plaintiff appear odious and infamous to ODW. (PI.’s
Resp. at 9-11.) Specifically, Plaintiff argues that Defendant’s statements cause a reasonable
listener to infer unspoken facts relating to insubordination and sabotage that would carry
defamatory meaning. (PI.’s Resp. at 10-11.) The Court agrees with Plaintiff.

As mentioned, the Court holds that the “insubordination,” “disgruntled” and “sabotage”
statements plausibly convey factual content. Specifically, a reasonable listener could plausibly
believe that Defendant fired Plaintiff, because she sabotaged Defendant’s products. Assuming

that such statements prove false, the Court must determine whether a false accusation that an

16
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 17 of 23 PagelD# 106

employee committed acts of sabotage carry the requisite defamatory sting. The Court concludes
that it does.

As discussed supra, an actionable statement must not consist merely of offensive or
unpleasant words, but it must inflict the requisite defamatory sting. Echtenkamp v. Loudon
County Pub. Schs., 263 F. Supp. 2d 1043, 1061 (E.D. Va. 2003). Actionable statements may fall
into one of two categories. /d, First, the general defamation standard requires statements that
“tend so to harm the reputation of another as to lower him in the estimation of the community or
to deter third persons from associating or dealing with him.” Jd. (internal quotation marks and
citations omitted). Additionally, the Supreme Court of Virginia has identified four categories of
statements that qualify as defamatory per se. Such statements must: (1) impute the commission
of a crime of moral turpitude for which a party may be convicted; (2) impute that the person is
infected with a contagious disease which would exclude the person from society; (3) impute an
unfitness to perform the duties of a job or lack of integrity in the performance of duties; or (4)
prejudice the party in the party’s profession or trade. Jd. (citing Fleming v. Moore, 275 S.E.2d
632, 635 (Va. 1981)). Thus, Virginia law requires the statements at issue to “either fit within a
specific category of defamation per se or be sufficiently severe to meet the general defamation
standard.” Jd. at 1063.

In Echtenkamp, the plaintiff, a school psychologist, brought suit against the school
system and several individual defendants. /d. at 1049. Relevant here, the plaintiff alleged that
defendants made numerous statements that constituted actionable defamation. /d. at 1063-64. In
parsing through those statements, the court held that the following statements did not carry the
requisite defamatory sting: “that plaintiff behaved inappropriately during a student-counseling

group by insulting and contradicting [a social worker]”; “that plaintiff was inept at handling a

17
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 18 of 23 PagelD# 107

situation involving two disabled students”; “that many colleagues perceive [plaintiff] as
manipulative and defensive”; and, “that plaintiff has difficulty in her relationship with her
colleagues.” Jd. Conversely, the court found that the following statements did constitute
actionable defamation: “that plaintiff was abrasive, unprofessional, and rude”; “that plaintiff
altered a permission form after being told not to”; “that plaintiff misinterprets a lot and lies”;
and, “that plaintiff's behavior is unprofessional and in need of corrective action.” Id.

The Court finds that the statements at issue here prove more akin to the latter group of
statements in Echtenkamp than the former. Indeed, by stating that it had fired Plaintiff for
insubordination and that Plaintiff might sabotage its products, Defendant implied that Plaintiff
lacked integrity in performing her job duties. Moreover, by couching those statements in an
assessment of Plaintiff as “disgruntled,” Defendant suggested that Plaintiff had motive to again
commit acts of sabotage. Thus, these statements collectively “impugn [P]laintiff’s abilities or
character to suggest that she is unfit for her job.”? Jd. at 1064.

Still, Defendant relies on Baldwin v. Baker in arguing that an allegation of a single
incident of misconduct cannot serve as the basis for a defamation claim, because it does not state
or imply a “habitual course of conduct or the want of qualities or skill that the public is

reasonably entitled to expect of persons engaged in the Plaintiff's profession.” (Def.’s Mem.at

 

2 For similar reasons, the Court rejects Defendant’s reliance on Zarrelli v. City of Norfolk,

2014 WL 2860295 (E.D. Va. June 23, 2014). There, the plaintiff alleged that her supervisor
defamed her by requiring her to draft a letter that admitted to wrongdoing and improper conduct.
Id. at *8. The court found that the letter and accompanying documents did not constitute
defamation, because “[a]t most they reveal her disagreement with [her supervisor] about the
rental car policy, and subsequent refusal to follow his direction — facts which [plaintiff] does
not contest.” /d. at *10. In short, the plaintiff in Zarrelli based her defamation claim on how her
supervisor disciplined her when she disobeyed office policy. /d. at *2-3, 8. She did not,
however, dispute the factual basis for that discipline, nor show that the defendant attacked her
character in doling out the punishment. /d. at *10.

18
Case 3:20-cv-00711-DJN Document14 Filed 02/02/21 Page 19 of 23 PagelD# 108

8-9) (citing Baldwin, 94 Va. Cir. at 374.) Again, the Court finds Defendant’s reliance on
Baldwin misplaced.

As discussed earlier, the statements in Baldwin proved contextually limited to specifically
identified misconduct committed by the plaintiffs. Baldwin, 94 Va. Cir. at 372-74. There, the
court reasoned that characterizing the plaintiffs’ misconduct as insubordinate did not rise to the
level of defamation per se. Jd. (“A supervisor’s rebuke of an employee’s single failure to follow
a directive is far removed from commenting that the employee wants for skills or qualities
necessary for her position.”). The instant case, however, presents critical factual distinctions that
render Baldwin's reasoning inapposite.

For instance, Defendant did not disclose why it communicated to OD W that Plaintiff
“might sabotage” Defendant’s products. As such, Defendant did not contextually limit its
statement as a “rebuke of [Plaintiff's] single failure to follow a directive,” but instead left open a
reasonable interpretation that Plaintiff had engaged, and could engage again, in acts of sabotage.
Such an interpretation becomes all the more reasonable when Defendant indicated that it had
fired Plaintiff for insubordination, leaving her a disgruntled ex-employee. Indeed, the language
that Defendant employed and the broader context accompanying that language (i.e., a former
employer calling OD W to affirmatively encourage it to fire a newly hired employee) suggests
that Defendant believed, and tried to communicate, that Plaintiff remained an active threat to
Defendant’s products. As such, the language and social context here support a finding that the
alleged defamatory statements plausibly call into question Plaintiff's integrity in carrying out the

duties of her job, or otherwise render her odious, infamous or ridiculous.’

 

3 The Court rejects Defendant’s argument that the “disgruntled” statement proved

otherwise independent from the other statements at issue. (Def.’s Reply at 11.) Plaintiff's
Complaint specifically alleges that Defendant communicated the four allegedly defamatory

19
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 20 of 23 PagelD# 109

For these reasons, Plaintiff adequately alleges that the “insubordination,” “disgruntled”
and “sabotage” statements constitute actionable defamation within the meaning of Virginia law.

B. Qualified Privilege Does Not Shield Defendant From Liability At the Motion
to Dismiss Stage.

Finally, Defendant argues that Plaintiff fails to allege facts that would defeat the qualified
privilege. (Def.’s Mem. at 13-14.) Specifically, because the communication here took place
between two parties with an interest in the conversation, Defendant contends that a qualified
privilege attaches to the statements. (Def.’s Mem. at 13-14.) From there, Defendant submits that
the Complaint does not set forth any facts that could establish common law malice. (Def.’s
Mem. at 13.) Specifically, Defendant argues that its policy of only providing neutral references
through a 1-800 number does not apply here, because Defendant made the statements within the
context of safeguarding its products (and not in the context of providing a job reference). (Def.’s
Mem. at 13-14.) Further, Defendant points out that it provided the recommendation that led to
Plaintiff securing employment with ODW, thus neutralizing any evidence of malice. (Def.’s
Mem. at 14.)

In response, Plaintiff first argues that an assertion of qualified privilege represents an
affirmative defense that the Court cannot consider at the motion to dismiss stage. (PI.’s Resp. at
14-16) (citing Berry v. GE Corp., 2008 WL 2726959, at *4 n.8 (W.D. Va. July 11, 2008)).) In
any event, should the Court consider the qualified privilege issue, Plaintiff maintains that she has
adequately alleged common law malice to overcome the privilege. (Pl.’s Resp. at 16-19.) On
that front, Plaintiff contends that: (1) Defendant did not engage in similar conduct when ODW

previously hired another one of Defendant’s former employees; (2) Defendant had a policy of

 

statements in one phone call. (Compl. § 12.) In any event, and as noted above, the Court must
view the alleged defamation as a whole. See Hyland, 670 S.E.2d at 751.

20
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 21 of 23 PagelD# 110

not disclosing certain information about its former employees; and, (3) Defendant had told
Plaintiff that Defendant would not oppose Plaintiff's claim for unemployment benefits. (P1.’s
Resp. at 18.) Additionally, Plaintiff maintains that Defendant employed gratuitous and
inflammatory rhetoric in communicating defamatory remarks to ODW. (PI.’s Resp. at 18-19.)
The Courts disagrees that it cannot consider the qualified privilege defense on a Rule 12(b)(6)
motion, but agrees with Plaintiff on the merits.

First, the Court finds Plaintiff's citation to Berry unavailing. There, the Court declined to
consider the qualified privilege defense, because the defendants did not raise it. Berry, 2008 WL
2726959, at *4 n.8 (citing Goodman v. PraxAir, Inc., 494 F.3d 458, 464 (4th Cir. 2007)
(explaining that the court may reach the merits of an affirmative defense only “in the relatively
rare circumstances” when “all facts necessary to the affirmative defense clearly appear [ ] on the
face of the complaint.”) (internal quotation marks and citations omitted)). As mentioned,
Defendant has raised the defense as part of its Rule 12(b)(6) motion, thus negating Berry’s
relevance. In any event, the Court finds that the Goodman rule does not apply here, given that
courts in this district have held that the publication element of a defamation claim requires a
plaintiff to show “dissemination of the statement to a third party where that dissemination does
not occur in a privileged context.” Taylor v. CNA Corp., 782 F. Supp. 2d 182, 201 (E.D. Va.
2010). Accordingly, the Court will evaluate the qualified privilege defense on the merits.

Under Virginia law, a qualified privilege attaches to “[c]ommunications between persons
on a subject in which the persons have an interest or duty.” Cashion v. Smith, 749 $.E.2d 526,
532 (Va. 2013) (citing Larimore v. Blaylock, 528 S.E.2d 119, 121 (Va. 2000)). Relevant here,
“employment matters are occasions of privilege in which the absence of malice is presumed.”

Larimore, 528 8.E.2d at 122. “Once a qualified privilege has attached to a communication, the

21
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 22 of 23 PagelD# 111

plaintiff has the burden to prove that the privilege has been lost or abused, which must be shown
by clear and convincing proof.” Jd. (internal citation omitted). The Supreme Court of Virginia
has set forth a “non-exhaustive list” of ways in which a plaintiff can prove that a defendant has
lost or abused the privilege. Jd. at 533. That list includes a showing that: (1) the statements
were made with knowledge that they were false or with reckless disregard for their truth; (2) the
statements were communicated to third parties who have no duty or interest in the subject matter;
(3) the statements were motivated by personal spite or ill will; (4) the statements included strong
or violent language disproportionate to the occasion; or (5) the statements were not made in good
faith. /d. (internal quotation marks and citations omitted). A plaintiff need only prove the
existence of one such element. /d. Although Virginia law considers the “question of whether a
defendant has lost or abused the privilege [to be] a question of fact for the jury,” federal courts
have required plaintiffs to set forth a “sufficient allegation of malice” to survive a motion to
dismiss. Verrinder v. Rite Aid Corp., 2006 WL 2222675, at *4 (W.D. Va. Aug. 2, 2006). To
that end, “a plaintiff can survive a motion to dismiss by alleging facts showing some greater
pattern of animus by the defendant.” Jd. (citing Echtenkamp, 263 F. Supp. 2d at 1062).

Here, the Court finds that Plaintiff has sufficiently alleged the existence of common law
malice. To start, Plaintiff alleges that Defendant continued to contact OD W’s owner after the
original call in which Defendant allegedly communicated the four defamatory statements.
Specifically, Plaintiff alleges that after the call, ODW’s owner refused Defendant’s demands that
he terminate Plaintiff's employment. (Compl. { 13.) Nonetheless, Defendant “continued to
press ODW’s owner . . . and further e-mailed and called him saying that” ODW’s owner “could
not allow [Plaintiff] to work at” ODW. (Compl. { 14.) In addition, Defendant at least plausibly

acted contrary to its own policy that it would only provide certain information to future

22
Case 3:20-cv-00711-DJN Document 14 Filed 02/02/21 Page 23 of 23 PagelD# 112

employers. (Compl. § 8.) While Defendant argues that it did not violate this policy, such an
argument essentially constitutes a factual dispute, and the Court must at this stage construe the
facts in Plaintiff's favor. Finally, Plaintiff argues that a similarly situated former employee of
Defendant’s went to work for ODW, and that Defendant did not attempt to convince ODW to
terminate that employee. (Compl. 4 13.) Construing these facts in a light most favorable to
Plaintiff, the Complaint sufficiently alleges a “greater pattern of animus” that could plausibly
satisfy Plaintiff's burden later on in the litigation to prove that Defendant lost or abused the
qualified privilege.

Accordingly, the Court holds that Plaintiff has adequately alleged facts showing that
Defendant may have lost or abused the qualified privilege.

IV. CONCLUSION

For the reasons set forth above, the Court hereby DENIES Defendants’ Motion to
Dismiss (ECF No. 7.)

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

   

/s/ TL
David J. Novak \/
United States District Judge

 

Richmond, Virginia
Date: February 2, 2021
